Metcalf, J.
This case falls under the established rule of evidence in criminal cases, that it is not necessary to prove the offence, charged in a complaint or indictment, to the whole extent laid ; but that it is sufficient for the prosecutor to prove so much of the charge as constitutes a substantive offence therein specified. 2 Russell on Crimes, (7th Amer. ed.) 789,790. *459This rule has repeatedly been recognized in this commonwealth. Commonwealth v. Livermore, 4 Gray, 19. Commonwealth v. Burns, 9 Gray, 287. Commonwealth v. Armstrong, 7 Gray, 50.

Exceptions overruled.